United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2499
                        ___________________________

Canaan Wildlife Preserve, Inc. an Arkansas Corporation; Willena Herman; Billy C.
 Looney; Janet K. Speare; Joseph Flanagan; Siloam Minerals, LLC an Arkansas
                    limited liability company; Fred Herman

                      lllllllllllllllllllll Plaintiffs - Appellees

                                          v.

       Chesapeake Energy Corporation, an Oklahoma corporation; Chesapeake
  Operating, Inc. an Oklahoma corporation; Chesapeake Energy Marketing, Inc. an
    Oklahoma corporation; Chesapeake Midstream Operating, LLC an Oklahoma
  limited liability company; Arkansas Midstream Gas Services, Corp. an Arkansas
    corporation; Chesapeake Midstream Gas Services, LLC an Oklahoma limited
 liability company; BP America Production Company, a Delaware corporation; BP
 Energy Company, a Delaware corporation; BHP Billiton Petroleum (Fayetteville),
  LLC, a Delaware limited liability company; BHP Billiton Petroleum (Arkansas),
Inc. an Arkansas corporation; BHP Billiton Marketing, Inc. a Delaware corporation

                            lllllllllllllllllllll Defendants

                             ------------------------------

          Caruso Law Firm, P.C.; Smolen, Smolen, & Roytman, PLLC

                       lllllllllllllllllllllMovants - Appellants
                                      ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________
                              Submitted: March 21, 2016
                                Filed: March 24, 2016
                                    [Unpublished]
                                    ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.

       The Caruso Law Firm, P.C. (Caruso) and Smolen, Smolen & Roytman, PLLC
(Smolen) appeal the district court’s1 order declaring that their fee agreements with the
individual plaintiffs did not entitle them to a lien on a class recovery. Caruso and
Smolen argue that the individual plaintiffs lacked standing to assert this issue, that the
issue was not ripe, and that the order was an impermissible advisory opinion. We
conclude that the issue was justiciable, as in the absence of a declaration from the
district court the individual plaintiffs were unable to secure counsel or prosecute their
pending suit because of Caruso and Smolen’s claimed lien; moreover, the issue was
decided based on existing, not hypothetical, facts. See Lujan v. Defenders of Wildlife,
504 U.S. 555, 559-61 (1992) (standing requires that party suffered concrete, not
hypothetical injury fairly traceable to defendant’s challenged action; and that injury
would likely be redressed by favorable decision); Maytag Corp. v. Int’l Union, United
Auto., Aerospace & Agricultural Implement Workers of Am., 687 F.3d 1076, 1081-82
(8th Cir. 2012) (in context of request for declaratory judgment in dispute between
parties to contract, Article III considerations include whether contractual dispute is
real and not factually hypothetical, whether it can be resolved by judicial declaration
of parties’ contractual rights, and whether declaration is necessary for plaintiff to carry
on with business; parties need not wait for actual breach or violation to seek
declaratory judgment); Jones v. Gale, 470 F.3d 1261, 1265 (8th Cir. 2006) (appellate

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                           -2-
court reviews de novo whether plaintiffs had standing); Pub. Water Supply Dist. No.
8 v. City of Kearney, 401 F.3d 930, 932 (8th Cir. 2005) (advisory opinion is one that
advises what law would be based on hypothetical state of facts); McCarney v. Ford
Motor Co., 657 F.2d 230, 233 (8th Cir. 1981) (issue of standing is part of concept of
justiciability that includes questions of advisory opinions and ripeness).

      The judgment is affirmed.
                      ______________________________




                                         -3-